DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on May 19, 2021.  Claims 1 – 20 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processor having a communication unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12 and 14 are objected to because 
(a) 	the word “whereinthe” should be rewritten as “wherein the”; and 
(b)	the use of a semicolon and a comma, consecutively, after the phrase “first usage time” in line 14 of claim 1 is unclear.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 17, the limitation “a processor having a communication unit” is unclear.  A processor may communicate with main memory (RAM) over a bus but it is unclear how a processor has a communication unit to communicate with a first terminal.  As such, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as failing to comply with the written description requirement, are rejected for incorporating the errors of their respective base claims by dependency.





The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 17, the limitation “a processor having a communication unit” is unclear.   A processor may communicate with main memory (RAM) over a bus but it is unclear how a processor has a communication unit to communicate with a first terminal.    Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 6, 7, 10 – 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by JP 2004013754 A to Onozaki (herein after “Onozaki publication”).
Note: Text written in bold typeface is claim language from the instant application.  
Texts written in normal typeface are comments made by the Examiner and/or passages from the prior art reference(s).
As to claims 1 and 6 – 7,
the Onozaki publication discloses a time management system for at least a first vehicle that uses a berth, the time management system comprising: 
a first terminal (11) configured to move with the first vehicle, the first terminal comprising a transmitter (Note that the first terminal/mobile device is inherently known for comprising a transmitter); 
 	a calculator configured to calculate a first estimated arrival time when the first vehicle will arrive at the berth based on position information between the first terminal and the berth (see ¶20 – ¶22 and ¶34); and 
a server (10) configured to connect to the first terminal via a network (see Fig. 1, where server 10 communicates with the first terminal 11 via network 1 and tower 14), the server comprising: 
a processor configured to allocate a first usage time of using the berth by the first vehicle based on the first estimated arrival time and a vacancy situation of the berth (see Fig. 1, where server 10, who inherently comprises a processor, communicates with the first terminal 11 via network 1 and tower 14), and to notify the first terminal of the first usage time, the transmitter being configured to output the first usage time received from the server (see ¶3, where “[t]he warehouse manager creates a berth use schedule for the warehouse, and notifies the order of connecting the trucks to the berth and the berth number instruction to the driver of each truck”; see also ¶5, where “means for notifying a waiting vehicle of an instruction message for entering a berth”).

As to claim 2,
the Onozaki publication is considered to implicitly disclose the processor being configured to determine that the berth is vacant at the first estimated arrival time and, after determining that the berth is vacant at the first estimated arrival time, allocate the first usage time. (See ¶20 – ¶22; see also ¶34.)

As to claim 3,
the Onozaki publication is considered to implicitly disclose the processor being configured to determine that the berth is not vacant at the first estimated arrival time and, after determining that the berth is not vacant at the first estimated arrive time, allocate the first usage time.  (See ¶20 – ¶22; see also ¶34.)

As to claims 10, 17 and 18,
the Onozaki publication discloses server (10)(see Fig. 1, where “management terminal 10 also has a function as a web server connected to the network 1”) for facilitating communication with a first terminal (11) configured to move with a first vehicle (15) that uses a first berth and a second terminal configured to move together with a second vehicle that uses the first berth, the server comprising: 
a processor configured to communicate with the first terminal (see Fig. 1, where server 10, who inherently comprises a processor, communicates with the first terminal 11 via network 1 and tower 14); 
calculate a first estimated arrival time based on a first position of the first vehicle relative to the first berth, the first estimated arrival time being when the first vehicle is estimated to arrive at the first berth (see Abstract, where “management terminal 10 side plans berth use schedule according to arrival scheduled time of all drivers and also grasps changes of time of arrival in real time”); 
allocate a first usage time of using the first berth by the first vehicle based on the first estimated arrival time and a vacancy situation of the first berth (see ¶6, where “a berth for loading and unloading the luggage of the vehicle and a berth use time are allocated from the arrival schedule information, and the allocation result is notified to the communication terminal”; see ¶20 – ¶22, where “the management terminal sets the berth use schedule in accordance with the estimated arrival times of all the drivers and grasps the change in the arrival time in real time”; and see also ¶11, ¶17 and ¶34)(Emphasis added); and 
notify the first terminal of the first usage time (see ¶3, where “[t]he warehouse manager creates a berth use schedule for the warehouse, and notifies the order of connecting the trucks to the berth and the berth number instruction to the driver of each truck”; see also ¶5, where “means for notifying a waiting vehicle of an instruction message for entering a berth”).

As to claim 11,
the Onozaki publication is considered to implicitly disclose the processor being configured to calculate a second estimated arrival time based on a second position of the second vehicle relative to the first berth, the second estimated arrival time being when the second vehicle is estimated to arrive at the first berth, and compare the second estimated arrival time to the first estimated arrival time and allocate the first usage time after determining that the second estimated arrival time is after the first estimated arrival time.  (See ¶20 – ¶22, where “the management terminal sets the berth use schedule in accordance with the estimated arrival times of all the drivers”; see also ¶34.)

As to claim 12,
the Onozaki publication is considered to implicitly disclose the processor being configured to: allocate a second usage time of using the first berth by the second vehicle based on the second estimated arrival time after determining that the second estimated arrival time is after the first estimated arrival time, the second usage time being after the first usage time (see ¶20 – ¶22, where “the management terminal sets the berth use schedule in accordance with the estimated arrival times of all the drivers”; see also ¶34)(Emphasis added), and notify the second terminal of the second usage time. (See ¶3 and ¶5.)
As to claim 13,
the Onozaki publication is considered to implicitly disclose the processor being configured to allocate a second usage time of using a second berth by the second vehicle based on the second estimated arrival time (see ¶20 – ¶22, where “the management terminal sets the berth use schedule in accordance with the estimated arrival times of all the drivers”; see also ¶34)(Emphasis added), and to notify the second terminal of the second usage time. (See ¶3 and ¶5.)

As to claim 14,
the Onozaki publication is considered to implicitly disclose the processor being configured to compare the second estimated arrival time to the first estimated arrival time and allocate the second usage time after determining that a portion of the second estimated arrival time overlaps with a portion of the first estimated arrival time. (See ¶20 – ¶22, where “the management terminal sets the berth use schedule in accordance with the estimated arrival times of all the drivers”; see also ¶34.)(Emphasis added) 

As to claim 15,
the Onozaki publication is considered to implicitly disclose allocating the first usage time based on the first estimated arrival time and the vacancy situation of the first berth comprising: comparing the first estimated arrival time to a plurality of arrival times in a vehicle management table, and determining the vacancy situation based on the vehicle management table and a target arrival time of the arrival times, the target arrival time associated with the first estimated arrival time. (See ¶28.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Onozaki publication.
Note: Text written in bold typeface is claim language from the instant application.  
Texts written in normal typeface are comments made by the Examiner and/or passages from the prior art reference(s).
As to claim 4,
the Onozaki publication discloses the invention substantially as claimed, except for 
the processor being configured to cause the transmitter to output a waiting time after determining that the berth is not vacant at the first estimated arrival time, the waiting time calculated from the first estimated arrival time and the first usage time. 
The Onozaki publication, however, discloses determining the vacancy status of the berth (see ¶20 – ¶22) and a berth waiting order/room (See 23 – 25.)  Such disclosure suggests the processor being configured to cause the transmitter to output a waiting time after determining that the berth is not vacant at the first estimated arrival time, the waiting time calculated from the first estimated arrival time and the first usage time. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Onozaki publication so that the processor is configured to cause the transmitter to output a waiting time after determining that the berth is not vacant at the first estimated arrival time, the waiting time calculated from the first estimated arrival time and the first usage time, as suggested by the Onozaki publication, in order to optimize
allocation of time.

As to claims 16 and 19,
the Onozaki publication discloses the invention substantially as claimed, except for 
the processor being configured to determine that the first berth is vacant when an entry in the vehicle management table associated with the target arrival time does not include a vehicle identifier.
Obtaining the current status of the berth to determine whether the berth is vacant is old and well known, as demonstrated by the Onozaki publication who discloses that “[when] a request is made to input the berth entry time and berth exit time of the vehicle on the spot from a portable communication terminal or the like, the vacant state of the berth can be accurately recognized in real time, and optimal allocation can be performed.” (See ¶6.)  Such disclosure suggests the processor being configured to determine that the first berth is vacant when an entry in the vehicle management table associated with the target arrival time does not include a vehicle identifier.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Onozaki publication so that the processor is configured to determine that the first berth is vacant when an entry in the vehicle management table associated with the target arrival time does not include a vehicle identifier, as suggested by the Onozaki publication, in order to optimize
allocation of time.



As to claim 20,
the Onozaki publication discloses checking the status of the berth before calculating the usage time.  (See ¶20 – ¶22.)  Accordingly, the Onozaki publication is considered to disclose allocating the usage time based on the estimated arrival time and the vacancy situation comprises: determining that the berth is not vacant at the estimated arrival time; allocating the usage time after determining that the berth is not vacant at the estimated arrive time; and outputting a waiting time after determining that the berth is not vacant at the estimated arrival time, the waiting time calculated from the estimated arrival time and the usage time.  (See also ¶34.)

Allowable Subject Matter
Claims 5, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II.   All received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666